DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed March 8, 2021. Claims 1, 5, 12-14, and 16 have been amended. Claims 1-16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 recites a mental process or method of organizing human behavior, which is for organizing lesson plans for students. The limitation of “providing an object-oriented learning structure having a learning outcome,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “object-oriented,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of: “providing a learning module having a module outcome, the module outcome including an assessable competency-based requirement, the module outcome being assigned a weight percentage for completion of the learning outcome providing a learning program database having an interface, accessible through a web browser; defining and manipulating a relationship between the learning module and the learning outcome, the relationship being manipulated visually with the interface through the web browser; authoring content related to the competency-based requirement with the interface; assessing completion of the competency-based requirement with the interface; reviewing a progress of the competency-based requirement with the interface; tracking progress towards the learning outcome with the interface; providing an aggregate progress report for multiple users participating in the learning modules with the interface” are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “providing a learning module having a module outcome, the module outcome including an assessable competency-based requirement, providing a learning program database having an interface, accessible through a web browser the module outcome being assigned a weight percentage for completion of the learning outcome” in the context of this claim encompasses the mental process or method of organizing human behavior involved in assigning a homework assignment or group of homework assignments to students where the homework assignments have certain requirements for completion and different assignments may be worth different percentages of an overall grade. Similarly, the limitation of “defining and manipulating a relationship between the learning module and the learning outcome, the relationship being manipulated visually with the interface through the web browser,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as associating a particular homework assignment with a subject matter or other educational goal meant to be achieved by that homework assignment. Again, the only exceptions to the mental process are generic computing equipment such as and “interface through a web browser” and a “database.”  Again, “authoring content related to the competency-based requirement with the interface” and “assessing completion of the competency-based requirement with the interface” includes performance in the human mind or a method of organizing human behavior that involves creating a homework assignment and grading that homework assignment. The same claim 12.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This claim could alternatively and equally fall within the “Managing Personal Behavior or Relationships or Interactions Between People” as it describes distribution and of course work from a teacher to students and review of the completed course work. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements in the form of generic computer equipment – “object-oriented,” “program database,” “interface,” and “web browser.” These limitations:  “object-oriented,” “program database,” “interface,” and “web browser” are recited at a high-level of generality (i.e., as components that are part of any general purpose computing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. For example, “object-oriented” is an incredibly common programming paradigm using objects that contain data and code, it encompasses long used coding languages that may be used to apply the method, such as C, Java, or Python. Similarly, databases, interfaces, and web browsers are generic computing tools used to apply the abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “object-oriented,” program database,” “interface,” and “web browser” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using well understood, routine, and conventional, a generic computer component cannot provide an inventive concept. MPEP 2106.05(h). The claim is not patent eligible.  Similar reasoning is applied to claims 1-11 and 13-16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2011/0065082 A1 (“Gal”). [R1] was published March 17, 2011 and is therefore prior art under 35 U.S.C. 102(a)(1).
Concerning claim 1, Gal discloses “A computer-implemented system for providing a remote competency-based assessment” (¶ [0231] (“A software platform 103 allows planning, management and integration of teaching, learning and assessment and the related activities and an object-oriented” (¶ [0551] (“The instructions may include any suitable type of code, … and may be implemented using any suitable high-level, low-level, object-oriented, visual, compiled and/or interpreted programming language.”)) “learning structure” (Fig. 2 ¶ [0233]  (“Data structure 200 includes multiple layers, for example, learning objects 210, learning activities 230, and lessons 250.”) “having a learning outcome” (¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements,” ¶¶ [0302], [0305], [0319], [0350]); “a learning module, having a module outcome, the module outcome including an assessable competency-based requirement” (Fig. 2; ¶¶ [0234] – [0243] Figure 2 and associated description show exemplary levels within the learning structure, any of the levels: lessons 250, learning activities 230, or learning objects 210 could be mapped to “a learning module.” Each of the levels, lessons 250, learning activities 230, or learning objects 210 have completion criteria with “various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties” which are the module outcomes, learning objects 210 which are associated with learning activities 230 and lessons 250 include “assessable competency-based requirement[s]” such as “assignments, tasks, quizzes, games, drills and exercises, problems for solving, questions, instruction pages” ¶ [0234]), “the module outcome being assigned a weight percentage for completion of the learning outcome” (¶¶ [0234] - [0243] Figure 2 and associated description also show how outcomes of learning objects 210 are assigned to learning activities 230 (¶ [0237]), outcomes of learning activities are assigned to lessons 250 (¶ [0240-0241]), and outcomes of lessons 250 are assigned to a study unit or educational topic (¶ [0247]). Further in ¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and ; “a learning program database” (Fig. 2 Educational Content Repository 271, Educational Content Repository 282; Figs. 1B-1C Educational Content Repository 122, ¶ [0236] (“Learning objects 210 are stored in an educational content repository 271. Learning objects 271 are authored, created, developed and/or generated using development tools,”) ¶¶ [0239], [0282], [0316], [0318]); “having an interface, accessible through a web browser, configured for defining and manipulating a relationship between the learning module and the learning outcome, the relationship being manipulated visually through the web browser” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), [0243], [0356], [0283]); “the interface being further configured for authoring content  related to the competency-based requirement,” (¶¶ [0256] (“Content development tools 323 are used, locally or remotely, to generate original or new education content, or to modify or edit or update content items”), [0283]); “for assessing completion of the competency-based requirement, for reviewing a progress of the competency-based requirement, and for tracking progress towards the learning outcome,” (¶ [0215], [0252-0254], [0259], [0279], [0286] (“system 100B performs ongoing assessment of students performance based on their operation of student stations 101B-103B. For example, instead of or in addition to conventional event-based quizzes or examinations, system 100B monitors the successes and the failures of individual students in individual learning objects or the interface providing an aggregate progress report for multiple users participating in the learning modules,” (¶¶ [0288-0289] “System 100B generates reports at various times and using various methods, for example, based on the choice of the teacher utilizing the teacher station 110B. For example, the teacher station 110B may generate one or more types of reports, e.g., individual student reports, group reports, class reports”).
Concerning claim 2, Gal discloses “The system of claim 1” (See claim 1); “wherein the interface comprises a third-party Learning Management System” ( ¶¶ [0039], [0268] (“system 300 may be used as a collaborative Learning Management System (LMS)”); [0362] Gal discloses a Learning Management System capable of use by multiple parties, including third parties such as a “content developer or content generator” and a “content certifier, for example, a person who certifies content created by a user or by a third party.”)
Concerning claim 3, Gal discloses “The system of claim 1” (See claim 1); “wherein the learning outcome can only be completed after all learning modules associated with the learning outcome have been completed” (¶¶ [0239] (“Learning activities 230 are generated and managed by a content management system 281… a script manager 283 may be used to create, modify and/or store scripts which define the components of the learning activity, their order or sequence, an associated time-line, and associated properties (e.g., requirements, conditions, or the like)”), [0304], [0482]). A POSITA would understand that the system of Gal includes the capability to “define the components of the learning activity,” which are the learning objects, such that all the components are required to be completed. 
Concerning claim 4, Gal discloses “The system of claim 1” (See claim 1); “wherein the interface comprises a library of objects representing learning outcomes, learning modules, and module outcomes, such that a drag-and-drop  function of the objects creates the relationship between the learning module and the learning outcome” (¶ [0239] (“Learning activities 230 are generated and managed by a content management system 281… browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository … and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), [0243] (“Lessons 250 are generated and managed by a teaching/learning management system 291 … browser interface allows a teacher to browse through learning activities 230 … and to select and construct a lesson by combining one or more learning activities (e.g., using a drag-and-drop interface, a time-line, or other tools)”)).
Concerning claim 5, Gal discloses “The system of claim 1” (See claim 1); “wherein the learning program database contains various components of a learning structure, which can then be customized through the interface” (¶¶ [0318] (“the educational content repository 122C may further include templates 194C … from which educational content items may be dynamically generated, automatically generated, semi-automatically generated (e.g., based on input from a teacher), or otherwise utilized in creation or modification or educational content”) [0243] (“Lessons 250 are generated and managed by a teaching/learning management system 291, which may create and/or store lessons 250. For example, browser interface allows a teacher to browse through learning activities 230 (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a lesson by combining one or more learning activities (e.g., using a drag-and-drop interface, a time-line, or other tools). Additionally or alternatively, pre-defined lessons may be available for utilization by teachers.”)).
The system of claim 1” (See claim 1); “wherein the learning program database comprises a content source control database, the content source control database storing the content related to the competency-based requirement with version tracking” ( ¶ [0236] (“Learning objects 210 are stored in an educational content repository 271 … modification of a learning object by a user may result in a duplication of the learning object, such that both the original un-modified version and the new modified version of the learning object are stored; the original version and the new version of the learning object may be used substantially independently.”), [0464]).
Concerning claim 7, Gal discloses “The system of claim 1” (See claim 1); “wherein the computer-implemented system is responsive to non-transitory computer system operating instructions stored on a storage medium remote from the computer-implemented system, the storage medium coupled to the computer-implemented system by the internet” ( Figs. 1B-1C ¶¶ [0232], [0248], [0256], [0274] (“Reference is made to FIG. 1B, which is a schematic block diagram illustration of a teaching/learning system 100B … Components of system 100B are interconnected using one or more wired and/or wireless links, e.g., utilizing a wired LAN, a wireless LAN, the Internet, and/or other communication systems.”), [0284] (“a remote access sub-system 123B is used, to allow teachers and/or students to utilize remote computing devices (e.g., at home, at a library, or the like) in conjunction with the school server 121B and/or the educational content repository 122B.”), [0315-0316]).
Concerning claim 8, Gal discloses “The system of claim 1” (See claim 1); “further comprising an API for receiving data” ([0503] “Asset of type Text may be able to read text with a CSS API”) “from third-party software systems used for reporting analytics” ( ¶¶ [0291-0292] (“data mining processes and analysis processes may be performed … The data 
Concerning claim 9, Gal discloses “The system of claim 1” (See claim 1); “wherein the competency-based requirement comprises objective assessment testing information and/or rubric-based testing information” (¶ [0516] (“The Performance Task Template may be a final task where the students are able to show what they have learned, and may be a culminating event of the unit. The task is based on the standards taught in the unit and is assessed with a rubric.”)).
Concerning claim 10, Gal discloses “The system of claim 1” (See claim 1); “wherein the competency-based requirement comprises a multiple-choice test” (¶¶ [0234] (“learning object 215 is a JavaScript program in which the student selects answers in a multiple-choice quiz”), [0335], [0486], [0506]).
Concerning claim 11, Gal discloses “The system of claim 1” (See claim 1); “wherein the competency-based requirement comprises viewing a video” ( ¶ [0234] (“learning object 212 is an audio/video presentation or lecture (e.g., an AVI or MPG or WMV or MOV video file) which is intended for passive viewing/hearing by the student”)).
Concerning claim 12, Gal discloses “A computer-implemented method for providing a remote competency-based assessment” (¶ [0231] (“A software platform 103 allows planning, providing an object-oriented” (¶ [0551] (“The instructions may include any suitable type of code, … and may be implemented using any suitable high-level, low-level, object-oriented, visual, compiled and/or interpreted programming language.”)) “learning structure” (Fig. 2 ¶ [0233] (“Data structure 200 includes multiple layers, for example, learning objects 210, learning activities 230, and lessons 250.”) “having a learning outcome” (¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements” ¶¶ [0302], [0305], [0319], [0350]); “providing a learning module having a module outcome, the module outcome including an assessable competency-based requirement” (Fig. 2; ¶¶ [0234] – [0243] Figure 2 and associated description show exemplary levels within the learning structure, any of the levels: lessons 250, learning activities 230, or learning objects 210 could be mapped to “a learning module.” Each of the levels, lessons 250, learning activities 230, or learning objects 210 have completion criteria with “various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties” which are the module outcomes, learning objects 210 which are associated with learning activities 230 and lessons 250 include “assessable competency-based requirement[s]” such as “assignments, tasks, quizzes, games, drills and exercises, problems for solving, questions, instruction pages” ¶ [0234]); “a learning program database” (Fig. 2 Educational Content Repository 271, Educational Content Repository 282; Figs. 1B-1C Educational Content Repository 122, ¶ [0236] (“Learning objects 210 are stored in an educational content repository 271. Learning objects 271 are authored, created, developed and/or generated using development tools”) ¶¶ [0239], [0282], [0316], [0318]) , “the module outcome being assigned a weight percentage for completion of the learning outcome” (¶¶ [0234] - [0243] Figure 2 and associated description also show how outcomes of learning objects 210 are assigned to learning activities 230 (¶ [0237]), outcomes of learning activities are assigned to lessons 250 (¶ [0240-0241]), and outcomes of lessons 250 are assigned to a study unit or educational topic (¶ [0247]). Further in ¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements.” The Gal system also teaches that learning objects, learning activities, and lessons “may be associated with various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties” (¶ [0235], ¶ [0238], ¶ [0242]). The computer-aided assessment module (Fig. 1B 177 or Fig. 1C 170C). Gal discloses tagging educational content—module outcomes—with “assessment rubrics for assessing the student response and parameters for grading it” (¶ [0371]). “A mapping and tagging component 172B indicates mapping between the various learning objects or learning entities (e.g., stored in the educational content repository 122B) to the ontology concepts (e.g., knowledge elements) reflecting the pedagogic values of these learning entities.” (¶ [0303]) “The CAA engine 177B may receive as input multiple types of data: the required or desired knowledge map; mapping of tasks performed by the student to knowledge and capabilities represented in the knowledge map; information about the performed tasks, for example, task parameters (e.g., type, difficulty level) and performance metrics (e.g., correct or incorrect answer, number of attempts, time spent on task).” (¶ [0309])  “A CAA engine 177B may build and update a student model 181B in order to track a student's knowledge and capabilities relative to a domain model 182B, namely, a specification of required or desired knowledge and capabilities within a given domain. The CAA engine 177B may maintain and update the student model 181B as a Pedagogic Bayesian Network (PBN) 183B” (¶ [0311]). “In providing a learning program database” (Fig. 2 Educational Content Repository 271, Educational Content Repository 282; Figs. 1B-1C Educational Content Repository 122, ¶ [0236] (“Learning objects 210 are stored in an educational content repository 271. Learning objects 271 are authored, created, developed and/or generated using development tools”) ¶¶ [0239], [0282], [0316], [0318]); “having an interface, accessible through a web browser; defining and manipulating a relationship between the learning module and the learning outcome, the relationship being manipulated visually with the interface through the web browser; ” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), [0243], [0356], [0283]); “authoring content related to the competency-based requirement with the interface,” (¶¶ [0256] (“Content development tools 323 are used, locally or remotely, to generate original or new education content, or to modify or edit or update content items”), [0283]); “assessing completion of the competency-based requirement with the interface; reviewing a progress of the competency-based requirement with the interface; tracking progress towards the learning outcome with the interface” (¶ [0215], [0252-0254], [0259], [0279], [0286] (“system 100B performs ongoing assessment of students performance based on their operation of student stations 101B-103B. For example, instead of or in addition to conventional event-based quizzes or examinations, system 100B monitors the successes and the failures of individual students in individual learning objects or learning activities.”), [0288]); “providing an aggregate progress report for multiple users participating in the learning modules with the interface,” (¶¶ [0288-0289] “System 100B generates reports at various times and using various methods, for example, based on the choice of the teacher utilizing the teacher station 110B. For example, the teacher station 110B may generate one or more types of reports, e.g., individual student reports, group reports, class reports”)
Concerning claim 13, Gal discloses “The method of claim 12” (See claim 12 above); “wherein the defining and manipulating comprises dragging and dropping objects from a library of objects representing learning outcomes, learning modules, and module outcomes to create the relationship between the learning module and the learning outcome” ( ¶ [0239] (“Learning activities 230 are generated and managed by a content management system 281… browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository … and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), [0243] (“Lessons 250 are generated and managed by a teaching/learning management system 291 … browser interface allows a teacher to browse through learning activities 230 … and to select and construct a lesson by combining one or more learning activities (e.g., using a drag-and-drop interface, a time-line, or other tools)”)).
A computer-implemented system for providing a remote competency-based assessment (¶ [0231] (“A software platform 103 allows planning, management and integration of teaching, learning and assessment and the related activities and content.”); “a database configured for storing a user defined learning structure (Fig. 2 ¶ [0233]  (“Data structure 200 includes multiple layers, for example, learning objects 210, learning activities 230, and lessons 250.”; (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), [0243], [0356], [0283])) “an interface, accessible through a web browser” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository”), [0243], [0356], [0283]); “configured for receiving and storing a learning outcome in the database” (¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements” ¶¶ [0302], [0305], [0319], [0350]); “the interface configured for receiving and storing a learning module in the database, the learning module having a module outcome, the module outcome including an assessable competency-based requirement,” (Fig. 2; ¶¶ [0234] – [0243] Figure 2 and associated description show exemplary levels within the learning structure, any of the levels: lessons 250, learning activities 230, or learning objects 210 could be mapped to “a learning module.” Each of the levels, lessons 250, learning activities 230, or learning objects 210 have completion criteria with “various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties” which are the module outcomes, learning assessable competency-based requirement[s]” such as “assignments, tasks, quizzes, games, drills and exercises, problems for solving, questions, instruction pages” ¶ [0234]), “the module outcome being assigned a weight percentage for completion of the learning outcome” (¶¶ [0234] - [0243] Figure 2 and associated description also show how outcomes of learning objects 210 are assigned to learning activities 230 (¶ [0237]), outcomes of learning activities are assigned to lessons 250 (¶ [0240-0241]), and outcomes of lessons 250 are assigned to a study unit or educational topic (¶ [0247]). Further in ¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements.” The Gal system also teaches that learning objects, learning activities, and lessons “may be associated with various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties” (¶ [0235], ¶ [0238], ¶ [0242]). The computer-aided assessment module (Fig. 1B 177 or Fig. 1C 170C). Gal discloses tagging educational content—module outcomes—with “assessment rubrics for assessing the student response and parameters for grading it” (¶ [0371]). “A mapping and tagging component 172B indicates mapping between the various learning objects or learning entities (e.g., stored in the educational content repository 122B) to the ontology concepts (e.g., knowledge elements) reflecting the pedagogic values of these learning entities.” (¶ [0303]) “The CAA engine 177B may receive as input multiple types of data: the required or desired knowledge map; mapping of tasks performed by the student to knowledge and capabilities represented in the knowledge map; information about the performed tasks, for example, task parameters (e.g., type, difficulty level) and performance metrics (e.g., correct or incorrect answer, number of attempts, time spent on task).” (¶ [0309])  “A CAA engine 177B may build and update a student model 181B in order to ; “the interface configured for defining and manipulating a relationship between the learning module and the learning outcome, the relationship being manipulated visually through the web browser” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), [0243], [0356], [0283]); “the interface configured for receiving user defined module outcome content, including the assessable competency-based requirement, storing the content in the database, and associating the content with a corresponding module outcome”  (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or  “the interface configured for receiving user defined module outcome testing information, storing the testing information in the database,” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects … In some embodiments, an edited scenario or layout, or a teacher generated scenario or layout, are stored in the teacher's personal “cabinet” or “private folder” (e.g., as described herein) and can by recalled for re-use or for modification.”), [0236] (“In some embodiments, modification of a learning object by a user may result in a duplication of the learning object, such that both the original un-modified version and the new modified version of the learning object are stored; the original version and the new version of the learning object may be used substantially independently.”) [0243], [0356], [0283]), ¶¶ [0234] (“learning object 215 is a JavaScript program in which the student selects answers in a multiple-choice quiz”), [0335], [0486], [0506], [0516]); and associating the testing information with a corresponding module outcome (¶¶ [0209], [0224], [0231], [0262], [0277], [0301], [0305] (“The knowledge map engine 173B may perform and/or allow, for example: a way to glean and the database configured for storing learning program completion information for a remote user relating to completion of the learning outcomes, including the remote user's completion of module outcome content and module outcome testing information” (¶ [0215], [0252-0254], [0259], [0279], [0286] (“system 100B performs ongoing assessment of students performance based on their operation of student stations 101B-103B. For example, instead of or in addition to conventional event-based quizzes or examinations, system 100B monitors the successes and the failures of individual students in individual learning objects or learning activities.”), [0288-0289] “System 100B generates reports at various times and using various methods, for example, based on the choice of the teacher utilizing the teacher station 110B. For example, the teacher station 110B may generate one or more types of reports, e.g., individual student reports, group reports, class reports”); the interface configured for providing the remote user with module outcome content and module outcome testing information based upon the learning program completion information (testing and assessments showing the student (remote users) request (learning program course content) and learning outcome (user defined course level module outcome testing information) and progress status for the students (remote users) and a database of curriculum components (completion status database) analysis results at a class level (user defined course level module testing information; Abstract, Paragraphs [0076], [0236], [0288], [0299], [0301], [0305]); Paragraphs [0209], [0224], [0262], [0301], [0412]); wherein the learning module can only be completed after all associated module outcomes are completed” (¶¶ [0239] (“Learning activities 230 are generated and managed by a content management system 
Concerning claim 15, Gal discloses “The system of claim 14” (See claim 14); “wherein the interface comprises a library of objects representing learning outcomes, learning modules, and module outcomes, such that a drag-and-drop function of the objects creates the relationship between the learning module and the learning outcome” (¶ [0239] (“Learning activities 230 are generated and managed by a content management system 281… browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository … and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), [0243] (“Lessons 250 are generated and managed by a teaching/learning management system 291 … browser interface allows a teacher to browse through learning activities 230 … and to select and construct a lesson by combining one or more learning activities (e.g., using a drag-and-drop interface, a time-line, or other tools)”)).  
Concerning claim 16, Gal discloses “The system of claim 14” (See claim 14); “wherein in the learning program completion information a first module outcome and a second module outcomes are weighted with a percentage such that the first module outcome has a higher percentage than the second module” (Gal discloses tagging educational content—module outcomes—with “assessment rubrics for assessing the student response and parameters . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of U.S. Patent Pub. No. 20100004969 (“Menear”). 
Concerning claim 1, Gal discloses “A computer-implemented system for providing a remote competency-based assessment” (¶ [0231] (“A software platform 103 allows planning, management and integration of teaching, learning and assessment and the related activities and content.”); “an object-oriented” (¶ [0551] (“The instructions may include any suitable type of code, … and may be implemented using any suitable high-level, low-level, object-oriented, visual, compiled and/or interpreted programming language.”)) “learning structure” (Fig. 2 ¶ [0233]  (“Data structure 200 includes multiple layers, for example, learning objects 210, learning activities 230, and lessons 250.”) “having a learning outcome” (¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements,” ¶¶ [0302], [0305], [0319], [0350]); “a learning module, having a module outcome, the module outcome including an assessable competency-based requirement” (Fig. 2; ¶¶ [0234] – [0243] Figure 2 and associated description show exemplary levels within the learning structure, any of the levels: lessons 250, learning activities 230, or learning objects 210 could be mapped to “a learning module.” Each of the levels, lessons 250, learning activities 230, or learning objects 210 have completion criteria with “various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties” which are the module outcomes, learning objects 210 which are associated with learning activities 230 and lessons 250 include “assessable competency-based requirement[s]” such as “assignments, tasks, quizzes, games, drills and exercises, problems for the module outcome being assigned a weight percentage for completion of the learning outcome” (¶¶ [0234] - [0243] Figure 2 and associated description also show how outcomes of learning objects 210 are assigned to learning activities 230 (¶ [0237]), outcomes of learning activities are assigned to lessons 250 (¶ [0240-0241]), and outcomes of lessons 250 are assigned to a study unit or educational topic (¶ [0247]). Further in ¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements.” The Gal system also teaches that learning objects, learning activities, and lessons “may be associated with various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties” (¶ [0235], ¶ [0238], ¶ [0242]). The computer-aided assessment module (Fig. 1B 177 or Fig. 1C 170C). Gal discloses tagging educational content—module outcomes—with “assessment rubrics for assessing the student response and parameters for grading it” (¶ [0371]). “A mapping and tagging component 172B indicates mapping between the various learning objects or learning entities (e.g., stored in the educational content repository 122B) to the ontology concepts (e.g., knowledge elements) reflecting the pedagogic values of these learning entities.” (¶ [0303]) “The CAA engine 177B may receive as input multiple types of data: the required or desired knowledge map; mapping of tasks performed by the student to knowledge and capabilities represented in the knowledge map; information about the performed tasks, for example, task parameters (e.g., type, difficulty level) and performance metrics (e.g., correct or incorrect answer, number of attempts, time spent on task).” (¶ [0309])  “A CAA engine 177B may build and update a student model 181B in order to track a student's knowledge and capabilities relative to a domain model 182B, namely, a specification of required or desired knowledge and capabilities within a given domain. The CAA ; “a learning program database” (Fig. 2 Educational Content Repository 271, Educational Content Repository 282; Figs. 1B-1C Educational Content Repository 122, ¶ [0236] (“Learning objects 210 are stored in an educational content repository 271. Learning objects 271 are authored, created, developed and/or generated using development tools,”) ¶¶ [0239], [0282], [0316], [0318]); “having an interface, accessible through a web browser, configured for defining and manipulating a relationship between the learning module and the learning outcome, the relationship being manipulated visually through the web browser” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), ¶ [0243], [0356], [0283]); “the interface being further configured for authoring content  related to the competency-based requirement,” (¶¶ [0256] (“Content development tools 323 are used, locally or remotely, to generate original or for assessing completion of the competency-based requirement, for reviewing a progress of the competency-based requirement, and for tracking progress towards the learning outcome,” (¶ [0215], [0252-0254], [0259], [0279], [0286] (“system 100B performs ongoing assessment of students performance based on their operation of student stations 101B-103B. For example, instead of or in addition to conventional event-based quizzes or examinations, system 100B monitors the successes and the failures of individual students in individual learning objects or learning activities.”), [0288]); “the interface providing an aggregate progress report for multiple users participating in the learning modules,” (¶¶ [0288-0289] “System 100B generates reports at various times and using various methods, for example, based on the choice of the teacher utilizing the teacher station 110B. For example, the teacher station 110B may generate one or more types of reports, e.g., individual student reports, group reports, class reports”). To the extent Gal does not disclose “the module outcome being assigned a weight percentage for completion of the learning outcome” this limitation is taught by Menear. (¶ [0135] (“manager 104 … may modify existing information, such as quiz questions, grading weights, or even attributes of activities, as desired. … Preferably, however, manager 104 may not alter lessons or activities, and may instead only select a course from a list of available courses, … adjust the weight given to the graded activities included in the course.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gal for addition of weights from Menear for graded activities (learning objects 210 and/or learning activities 230) or modules in the course. Since both references teach methods and systems for organizing online education. A POSITA would have been motivated to combine Gal and Menear because the weighting of 
Claims 2-11 are disclosed by Gal for the reasons set forth above in the 35 USC 102 section.
Concerning claim 12, Gal discloses “A computer-implemented method for providing a remote competency-based assessment” (¶ [0231] (“A software platform 103 allows planning, management and integration of teaching, learning and assessment and the related activities and content.”); “providing an object-oriented” (¶ [0551] (“The instructions may include any suitable type of code, … and may be implemented using any suitable high-level, low-level, object-oriented, visual, compiled and/or interpreted programming language.”)) “learning structure” (Fig. 2 ¶ [0233] (“Data structure 200 includes multiple layers, for example, learning objects 210, learning activities 230, and lessons 250.”) “having a learning outcome” (¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements” ¶¶ [0302], [0305], [0319], [0350]); “providing a learning module having a module outcome, the module outcome including an assessable competency-based requirement” (Fig. 2; ¶¶ [0234] – [0243] Figure 2 and associated description show exemplary levels within the learning structure, any of the levels: lessons 250, learning activities 230, or learning objects 210 could be mapped to “a learning module.” Each of the levels, lessons 250, learning activities 230, or learning objects 210 have completion criteria with “various time-assessable competency-based requirement[s]” such as “assignments, tasks, quizzes, games, drills and exercises, problems for solving, questions, instruction pages” ¶ [0234]); “a learning program database” (Fig. 2 Educational Content Repository 271, Educational Content Repository 282; Figs. 1B-1C Educational Content Repository 122, ¶ [0236] (“Learning objects 210 are stored in an educational content repository 271. Learning objects 271 are authored, created, developed and/or generated using development tools”) ¶¶ [0239], [0282], [0316], [0318]) , “the module outcome being assigned a weight percentage for completion of the learning outcome” (¶¶ [0234] - [0243] Figure 2 and associated description also show how outcomes of learning objects 210 are assigned to learning activities 230 (¶ [0237]), outcomes of learning activities are assigned to lessons 250 (¶ [0240-0241]), and outcomes of lessons 250 are assigned to a study unit or educational topic (¶ [0247]). Further in ¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements.” The Gal system also teaches that learning objects, learning activities, and lessons “may be associated with various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties” (¶ [0235], ¶ [0238], ¶ [0242]). The computer-aided assessment module (Fig. 1B 177 or Fig. 1C 170C). Gal discloses tagging educational content—module outcomes—with “assessment rubrics for assessing the student response and parameters for grading it” (¶ [0371]). “A mapping and tagging component 172B indicates mapping between the various learning objects or learning entities (e.g., stored in the educational content repository 122B) to the ontology concepts (e.g., knowledge elements) reflecting the pedagogic values of these learning providing a learning program database” (Fig. 2 Educational Content Repository 271, Educational Content Repository 282; Figs. 1B-1C Educational Content Repository 122, ¶ [0236] (“Learning objects 210 are stored in an educational content repository 271. Learning objects 271 are authored, created, developed and/or generated using development tools”) ¶¶ [0239], [0282], [0316], [0318]); “having an interface, accessible through a web browser; defining and manipulating a relationship between the learning module and the learning outcome, the relationship being manipulated visually with the interface through the web browser; ” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), [0243], [0356], [0283]); “authoring content related to the competency-based requirement with the interface,” (¶¶ [0256] (“Content development tools 323 are used, locally or remotely, to generate original or new education content, or to modify or edit or update content items”), [0283]); “assessing completion of the competency-based requirement with the interface; reviewing a progress of the competency-based requirement with the interface; tracking progress towards the learning outcome with the interface” (¶ [0215], [0252-0254], [0259], [0279], [0286] (“system 100B performs ongoing assessment of students performance based on their operation of student stations 101B-103B. For example, instead of or in addition to conventional event-based quizzes or examinations, system 100B monitors the successes and the failures of individual students in individual learning objects or learning activities.”), [0288]); “providing an aggregate progress report for multiple users participating in the learning modules with the interface,” (¶¶ [0288-0289] “System 100B generates reports at various times and using various methods, for example, based on the choice of the teacher utilizing the teacher station 110B. For example, the teacher station 110B may generate one or more types of reports, e.g., individual student reports, group reports, class reports.”) To the extent Gal does not disclose “the module outcome being assigned a weight percentage for completion of the learning outcome” this limitation is taught by Menear. (¶ [0135] (“manager 104 … may modify existing information, such as quiz questions, grading weights, or even attributes of activities, as desired. 
Claim 13 is disclosed by Gal for the reasons set forth above in the 35 USC 102 section.
Concerning claim 14, Gal discloses “A computer-implemented system for providing a remote competency-based assessment (¶ [0231] (“A software platform 103 allows planning, management and integration of teaching, learning and assessment and the related activities and content.”); “a database configured for storing a user defined learning structure (Fig. 2 ¶ [0233]  (“Data structure 200 includes multiple layers, for example, learning objects 210, learning activities 230, and lessons 250.”; (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop an interface, accessible through a web browser” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository”), [0243], [0356], [0283]); “configured for receiving and storing a learning outcome in the database” (¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation with relevant Standards and learning outcome requirements” ¶¶ [0302], [0305], [0319], [0350]); “the interface configured for receiving and storing a learning module in the database, the learning module having a module outcome, the module outcome including an assessable competency-based requirement,” (Fig. 2; ¶¶ [0234] – [0243] Figure 2 and associated description show exemplary levels within the learning structure, any of the levels: lessons 250, learning activities 230, or learning objects 210 could be mapped to “a learning module.” Each of the levels, lessons 250, learning activities 230, or learning objects 210 have completion criteria with “various time-lengths, levels of difficulty, curriculum portions or subjects, or other properties” which are the module outcomes, learning objects 210 which are associated with learning activities 230 and lessons 250 include “assessable competency-based requirement[s]” such as “assignments, tasks, quizzes, games, drills and exercises, problems for solving, questions, instruction pages” ¶ [0234]), “the module outcome being assigned a weight percentage for completion of the learning outcome” (¶¶ [0234] - [0243] Figure 2 and associated description also show how outcomes of learning objects 210 are assigned to learning activities 230 (¶ [0237]), outcomes of learning activities are assigned to lessons 250 (¶ [0240-0241]), and outcomes of lessons 250 are assigned to a study unit or educational topic (¶ [0247]). Further in ¶ [0228] “The system may allow tagging of digital learning objects, in a way that identifies their potential roll in the learning process and correlation ; “the interface configured for defining and manipulating a relationship between the learning module and the learning outcome, the relationship being manipulated visually through the web browser” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects (e.g., using a drag-and-drop interface, a time-line, or other tools).”), [0243], [0356], [0283]); “the interface configured for receiving user defined module outcome content, including the assessable competency-based requirement, storing the content in the database, and associating the content with a corresponding module outcome”  (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects … In some embodiments, an edited scenario or layout, or a teacher generated scenario or layout, are stored in the teacher's personal “cabinet” or “private folder” (e.g., as described herein) and can by recalled for re-use or for modification.”), [0236] (“In some embodiments, modification of a learning object by a user may result in a duplication of the learning object, such that both the original un-modified version and the new modified version of the learning object are stored; the original version and the new version of the learning object may be used substantially independently.”) [0243], [0356], [0283]); “the interface configured for receiving user defined module outcome testing information, storing the testing information in the database,” (¶¶ [0239] (“browser interface allows a teacher to browse through learning objects 210 stored in the educational content repository (e.g., sorted or filtered by subject, difficulty level, time length, or other properties), and to select and construct a learning activity by combining one or more learning objects … In some embodiments, an edited scenario or layout, or a teacher generated scenario or layout, are stored in the teacher's personal “cabinet” or “private folder” (e.g., as described herein) and can by recalled for re-use or for modification.”), [0236] (“In some embodiments, modification of a learning object by a user may result in a duplication of the learning object, such that both the original un-modified version and the new modified version of the learning object are stored; the original version and the new version of the learning object may be used substantially independently.”) [0243], [0356], [0283]), ¶¶ [0234] (“learning object 215 is a JavaScript program in which the student selects answers in a multiple-choice quiz”), [0335], [0486], [0506], [0516]); and associating the testing information with a corresponding module outcome (¶¶ [0209], [0224], [0231], [0262], [0277], [0301], [0305] (“The knowledge map engine 173B may perform and/or allow, for example: a way to glean and incorporate expert knowledge into the system, in the form of prior probabilities and relationships between properties to be assessed; the relationships between observed learning outcomes and related competencies or skills.”)); “the database configured for storing learning program completion information for a remote user relating to completion of the learning outcomes, including the remote user's completion of module outcome content and module outcome testing information” (¶ [0215], [0252-0254], [0259], [0279], [0286] (“system 100B performs ongoing assessment of students performance based on their operation of student stations 101B-103B. For example, instead of or in addition to conventional event-based quizzes or examinations, system 100B monitors the successes and the failures of individual students in the interface configured for providing the remote user with module outcome content and module outcome testing information based upon the learning program completion information (testing and assessments showing the student (remote users) request (learning program course content) and learning outcome (user defined course level module outcome testing information) and progress status for the students (remote users) and a database of curriculum components (completion status database) analysis results at a class level (user defined course level module testing information; Abstract, Paragraphs [0076], [0236], [0288], [0299], [0301], [0305]); Paragraphs [0209], [0224], [0262], [0301], [0412]); wherein the learning module can only be completed after all associated module outcomes are completed” (¶¶ [0239] (“Learning activities 230 are generated and managed by a content management system 281… a script manager 283 may be used to create, modify and/or store scripts which define the components of the learning activity, their order or sequence, an associated time-line, and associated properties (e.g., requirements, conditions, or the like)”), [0304], [0482]). A POSITA would understand that the system of Gal includes the capability to “define the components of the learning activity,” which are the learning objects, such that all the components are required to be completed. To the extent Gal does not disclose “the module outcome being assigned a weight percentage for completion of the learning outcome” this limitation is taught by Menear. (¶ [0135] (“manager 104 … may modify existing information, such as quiz questions, grading weights, or even attributes of activities, as desired. … Preferably, however, manager 104 may 
Claims 15-16 are disclosed by Gal for the reasons set forth above in the 35 USC 102 section.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of U.S. Patent No. 8,358,965 (“Allen”). Allen was patented Jan. 1, 2013 and is therefore prior art under 35 U.S.C. 102(a)(1).
Concerning claim 3, Gal discloses “The system of claim 1” (See claim 1); “wherein the learning outcome can only be completed after all learning modules associated with the learning outcome have been completed” (¶¶ [0239] (“Learning activities 230 are generated and managed by a content management system 281… a script manager 283 may be used to create, modify and/or store scripts which define the components of the learning activity, their order or sequence, an associated time-line, and associated properties (e.g., requirements, conditions, or wherein the learning outcome can only be completed after all learning modules associated with the learning outcome have been completed” (col. 10, ll. 24-35 “As one illustrative example, the learning system 10 … may be adapted to not present the material and exercises of lesson three until the user has completed the exercises of lesson two.”) Gal and Allen may be combined to render claim 3 obvious by adding the requirement from Allen to complete all exercises in a particular lesson or learning module prior to completing the learning outcome for the lesson or module. It would have been obvious to a PHOSITA to combine Gal and Allen prior to the effective filing date of the instant application because adding a feature such as tagging to prevent advancing to a new lesson prior to completion of all modules in the current lesson could be easily and predictably implemented into the system in Gal. Further, as explained in Allen, pacing students and requiring completion of all modules in a learning outcome assist in “evaluat[ing] and report[ing] a user's performance based on real-time performance” (col. 3 ll. 29-36), and it is some educators preference to require completion of all coursework in a particular area prior to allowing a student to move on (See col. 10 ll. 21-37).
Concerning claim 14, Gal discloses all limitations of claim 14 as set forth above in the section on anticipation. To the extent Gal does not expressly disclose “the learning outcome can only be completed after all learning modules associated with the learning outcome have been completed,” Allen teaches “wherein the learning outcome can only be completed after all learning modules associated with the learning outcome have been completed” (col. 10, ll. 24-35 “As one illustrative example, the learning system 10 … may be adapted to not present the material and exercises of lesson three until the user has completed the exercises of lesson two.”) Gal and Allen may be combined to render claim 3 obvious by adding the requirement from Allen to complete all exercises in a particular lesson or learning module prior to completing the learning outcome for the lesson or module. It would have been obvious to a PHOSITA to combine Gal and Allen prior to the effective filing date of the instant application because adding a feature such as tagging to prevent advancing to a new lesson prior to completion of all modules in the current lesson could be easily and predictably implemented into the system in Gal. Further, as explained in Allen, pacing students and requiring completion of all modules in a learning outcome assist in “evaluat[ing] and report[ing] a user's performance based on real-time performance” (col. 3 ll. 29-36), and it is some educators preference to require completion of all coursework in a particular area prior to allowing a student to move on (See col. 10 ll. 21-37).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of U.S. Patent Publication No. 2009/0068629 (“Redd”). Redd was published Mar. 12, 2009 and is therefore prior art under 35 U.S.C. 102(a)(1).
Concerning claim 16, Gal and/or Allen discloses “The system of claim 14” (See claim 14); “wherein in the learning program completion information module outcomes are weighted with a percentage such that a first module outcome has a higher percentage than a second module” (Gal discloses tagging educational content—module outcomes—with “assessment rubrics for assessing the student response and parameters for grading it” Gal also discloses producing “weighted pedagogic scores.”  [0105-0106], [0371],  [0265]. A PHOSITA module outcomes are weighted with a percentage such that a first module outcome has a higher percentage than a second module,” Redd teaches “the learning program completion information module outcomes are weighted with a percentage such that a first module outcome has a higher percentage than a second module” (Fig. 7 ¶¶ [0049-0051] “the teacher has indicated that the course grade will be based on assignments (25%), projects (25%), quizzes (10%), and tests (10%). As will be understood by one of skill in the art, these percentages are used by way of illustration only and any different combination or designation may be used to generate the overall course grade.”) As shown in Fig. 7 of Redd, there are varying percentages assigned to module outcomes, Assignments are worth 25%, which is more than a second module outcome, quizzes worth only 10%. Redd may be combined with Gal to render claim 16 obvious by adding the gradebook feature shown in Fig. 7 of Redd as one of the reports that may be generated for the class in Gal. Integration of the gradebook feature could be done by tagging the educational content with a type, such as assignment, and a percentage weight, such as 25%. It would have been obvious to a PHOSITA prior to the effective filing date of the instant application to combine Gal and Redd because Gal discloses the use of a variety of reports to track student progress (see, e.g. ¶ [0291]) but does not disclose a specific from for the reports. A PHOSITA would be motivated to look at Redd to see what form for reporting student progress would be most useful to teachers. A PHOSITA would be particularly motivated to use the gradebook in Redd because it is more efficient than traditional systems since “the teacher is only required to enter the scores in the educational management system 170 one time.” (¶ [0049])
Response to Arguments
Applicant’s amendments resolved prior claim objections and rejections under 35 U.S.C. 112.
Applicant’s arguments with respect to rejections of claim 1-16 under 35 U.S.C. 101 have been considered but are not persuasive. Additional explanations and recitations have been provided with respect to the newly amended claim limitations.
Claims 1-16 express the abstract idea of organizing lesson plans for students, which can fit under either the mental process category of abstract ideas or the method of organizing human behavior. The claims encompass steps which can practically be performed in the human mind. Applicant’s citations to steps in paragraph 11 of the specification are not persuasive as these are not claim limitations. It is unclear which claim limitations Applicant’s argue require “creating programs as well as visual manipulation.” Nevertheless, examiner notes that “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” MPEP 2106.04(a)(2)III (citations omitted). As explained above, limitations such as “authoring content related to the competency-based requirement with the interface” and “assessing completion of the competency-based requirement with the interface” a mental processes that cover creating and grading of homework assignments. To the extent these limitations would be practically aided by use of a lesson book or pen and paper, these are still processes that may be practically performed in the human mind.
In the alternative and in addition to reciting a mental process claims 1-16 recite a method of organizing human behavior, by reciting a way to manage interactions between people, specifically between students and teachers. As explained in MPEP 2106.04(a)(2)II(C) teaching, and following rules or instructions” (emphasis added). As explained above the steps recited in the claims, such as claim 12, include steps commonly performed by teachers to manage classroom work and track progress of students. Claims 1-16 also fit squarely in the “Managing Personal Behavior or Relationships or Interactions Between People” grouping.
Regarding prong IIA, the claim as a whole is examined, including each limitation. As explained above the vast majority of the claims are simply recitations of the abstract idea of organizing lesson plans for students. The claims, for example claim 12, do include recitations of generic computer equipment. Prong IIA requires analysis of these additional requirements to determine if they integrate the abstract idea into a practical application. Again, Applicant’s recitation of material from the Specification is unhelpful as the 101 analysis is done on the claims and the claims should not be interpreted to incorporate the specification unless the specification contains an express definition of claim terms. Applicant’s recitation of generic computer components does “not integrate a judicial exception into a practical application” as the claims are “merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)” MPEP 2106.04(d)I. The additional limitations contained in exemplary claim 12 and other claims, when viewed as a whole, are merely instructions to apply the exception using generic computer equipment. The judicial exception is not integrated into a practical application.
Regarding prong IIB, Applicant again generalizes and points to the specification to explain why the claims amount to significantly more than the abstract idea. Since the specification is not incorporated into the claims these citation cannot provide evidence for the prong IIB analysis. Again, the claims as a whole, including analysis of each limitation, recite an 
Applicant’s arguments with respect to 35 U.S.C. 102 for claim(s) 1-16 have been considered but are moot because the new ground of rejection. Additional explanations and recitations have been provided with respect to the newly amended claim limitations. As explained in detail above in claims 1, 12, and 14, Gal discloses the module outcome being assigned a weight percentage for completion of the learning outcome as Gal discloses several types of learning modules (lessons 250, learning activities 230, or learning objects 210) whose weighted outcomes are incorporated into the learning outcome in the form of a knowledge map. To the extent this additional limitation is not taught by Gal, it is taught by the combination of Gal and Menear.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7:30-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./            Examiner, Art Unit 4155                                                                                                                                                                                            
May 26, 2021



/MALINA D. BLAISE/            Primary Examiner, Art Unit 3715